ARLENE R. SPUNT, Appellant,
v.
GERALD A. SPUNT, as Trustee of the Trust of Matilda M. Spunt, MEREDITH FAY SPUNT COHEN, EMILY ANNE SPUNT YEMINI, and ADAM ELLIOT SPUNT, Appellees.
No. 4D08-1319.
District Court of Appeal of Florida, Fourth District.
March 10, 2010.
Julie A. Hill and William F. Murphy of Murphy & O'Brien, LLC, North Miami, for appellant.
James R. Sloto of Sloto & Associates, P.L., Miami, for appellee Gerald A. Spunt, as Trustee of the Trust of Matilda M. Spunt.
Scott A. Weiss of Selzer & Weiss, Attorneys at Law, Fort Lauderdale, for appellees Meredith Cohen, Emily Yemini, and Adam Spunt.
PER CURIAM.
Affirmed.
TAYLOR, GERBER and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.